Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
CASE NO:
IN RE: LUISITO L. DELOSREYES
Debtor(s)
CHAPTER 13 PLAN

A. NOTICES.

Debtor ' must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included”, if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

A limit on the amount of a secured claim based ona valuation which Included —_ Not Included
may result in a partial payment or no payment at all to the secured
creditor. See Sections C.5 (d) and (e). A separate motion will be filed. Xx

Avoidance of a judicial lien or nonpossessory, Included Not Included
nonpurchase money security interest under
11 U.S.C §522 (f). A separate motion will be filed.

See section C.5(e). x

Nonstandard provisions, set out in Section E. Included Not Included
x

THIS AMENDED PLAN PROVIDES FOR PAYMENTS TO Included Not Included

CREDITOR/LESSOR (Name of secured creditor/lessor) TO BE
INCLUDED IN PLAN PAYMENTS; THE AUTOMATIC STAY IS
REINSTATED AS TO THIS CREDITOR. x

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATARAL UNDER SECTION 5G), OR TO NOT MAKE PAYMENTS TO
THE SECURED CREDITOR UNDER SECTION 5(k), THE AUTOMATIC STAY DOES NOT
APPLY AND THE CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 2 of 10

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY
INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL

B. MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to the Trustee
for the period of 36 months. If the Trustee does not retain the full 10%, any portion not retained
will be disbursed to allowed claims receiving payment under the Plan and may cause an increased
distribution to the unsecured class of creditors:

1. $263.59 from months 1 through 36.

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
individuals.
C, PROPOSED DISTRIBUTIONS.
1. ADMINISTRATIVE ATTORNEY’S FEES,
Base Fee $3,500 Total Paid Prepetition $-0- | Balance Due $3,500
MMM Fee$ _ Total Paid Prepetition$ ~~~ Balance Due $
Estimated Monitoring Fee: $25/month.

Attorney’s Fees Payable through Plan at $175 Monthly (subject to adjustment) for months 1
through 20.

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11U.S.C. §101 (14).
Creditor (+ Last 4 digits . Total Claim Amount

of Acct. No.)

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

Creditor (+ Last 4 digits of Total Claim Amount
of Acct No.)

i)

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 3 of 10

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured creditors
prior to confirmation, as soon as practicable, if the Plan provides for payment to the secured
creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a proof of
claim for the secured creditor under §501(c), and no objection to the claim is pending. If Debtor’s
Plan Payments are timely paid, payments to secured creditors under the Plan shall be deemed
contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain-
Mortgage, HOA and Condominium Association Assessments and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. §1322(b)(5).. Debtor will cure prepetition arrearages and
maintain regular monthly postpetition payments on the following claims secured by Debtor’s
principal residence. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
liability on these claims.

Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments are
due on the first payment due date after the case is filed and continue monthly thereafter. The
amount of postpetition mortgage payments may be. adjusted as provided for under the loan
documents. Postpetition ongoing homeowner’s association and condominium association
assessments may be included in the Plan or may be paid direct. If Debtor intends to pay
postpetition assessments through the Plan, list the Regular Monthly Payment. If Debtor intends to
pay postpetition assessments direct, state “Direct” in the Regular Monthly Payment column.

Creditor (+Last 4 Digits Collateral . Regular Monthly Arrears
of Acct No.) Address Payment

(b) Claims Secured by other Real Property that Debtor Intends to Retain — Mortgage,
HOA and Condominium Association Assessments and Arrears, if any, Paid Through the
Plan Under 11 U.S. C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular
monthly postpetition payments on the following claims secured by Debtor’s real property. Under
11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments are
due on the first payment due date after the case is filed and continue monthly thereafter. The
amount of postpetition mortgage payments may be adjusted as provided for under the loan

~ Ww

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 4 of 10

documents. Postpetition ongoing homeowner’s association and condominium association
assessments may be included in the Plan or may be paid direct. If Debtor intends to pay
postpetition assessments through the Plan, list the Regular Monthly Payment. If Debtor intends to
pay postpetition assessments direct, state “Direct” in the Regular Monthly Payment column.

Creditor (+Last 4 Digits Collateral Regular Arrears
Of Acct.No.) Address Monthly
Payment

(c) Claims Secured by Real Property — Debtor Seeks Mortgage Modification
Mediation (MMM). No later than 90 days from the petition date or the date the case converts
to Chapter 13, Debtor shall file a motion seeking MMM. Information and forms related to
MMM are available in the Court’s procedure manual on the Court’s website,
www.fimb.uscourts.goy. Pending the resolution of the MMM, the Plan Payments shall include the
following adequate protection payments to the Trustee: (1) for homestead property, the lesser of
31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
homeowner’s association fees), or the normal monthly contractual mortgage payment; or (2) for
non-homestead, income-producing property, 75% of the gross rental income generated from the
property. If Debtor obtains a modification of the mortgage, the modified payments shall be
included in the Plan Payments. Debtor will not receive a discharge of personal liability on these
claims.

 

Creditor (+Last Collateral Address Adequate Protection
4 Digits of Acct No.) Payment

(d) Claims Secured by Real Property or Personal Property to Which 11 U.S. C. §
506 Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b) (2), this provision does not
apply to a claim secured solely by Debtor’s principal residence. A separate motion to determine
secured status or to value the collateral must be filed. Payment on the secured portion of the
claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the
Plan Payments do not include payments for escrowed property taxes or insurance.

Creditor (+Last 4 Digits Collateral ‘Claim Value Payment Interest
Of Acct. No.) Description/ Amount Through Rate
Address Plan

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§506. Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or under 11

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 5 of 10

U.S.C.§ 506 to determine secured status and to strip a lien.

Creditor (+Last Collateral Description/ Address
4 Digits of Acct No.)

(f) Payments on Claims Secured by Real Property and/or Personal Property to
Which 11 U.S.C. § Section 506 Valuation DOES NOT APPLY Under The Final Paragraph in
11 U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910 days before the
petition date and secured by a purchase money security interest in a motor vehicle acquired for
Debtor’s personal use; or (2) incurred within one year of the petition date and secured by a purchase
money security interest in any other thing of value. These claims will be paid in full under the Plan
with interest at the rate stated below.

Creditor (+Last 4 Digits Collateral Claim Payment Interest
Of Acct. No.) Description/ Amount Through Rate
Address Plan

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through
the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under
the Plan with interest at the rate stated below.

Creditor (+Last 4 Digits Collateral | Claim Payment Interest Rate
Of Acct No.) Description/ Amount Through
Address Plan

(h) Claims Secured by Personal Property- Maintaining Regular Payments and
Curing Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless
the principal amount of the claim is paid in full through the Plan, Debtor will not receive a
discharge of personal liability on these claims.

Creditor (+Last 4 Digits Collateral Regular Arrearage
Of Acct No.) Description - Contractual
Payment

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being
made via automatic debit/draft from Debtor’s depository account and are to continue to be paid
directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic
stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
herein is intended to terminate of abrogate Debtor’s state law contract rights. Because these
secured claims are-not provided for under the Plan, under 11 U.S.C §1328(a), Debtor will not
receive a discharge of personal liability on these claims.

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 6 of 10

Creditor (+Last 4 Digits Property/Collateral
Of Acct No.)
Mid America Mtg. (5842) 6861 Southern Oaks Dr. W
Suntrust Bank (2756) 2019 Ford F250
(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender

the following collateral/property. The automatic stay under 11 U.S.C. Sections 362(a) and 1301(a)
is terminated in rem as to Debtor and in rem and in personam as to any co-debtor as to these
creditors upon the filing of this Plan.

Creditor (+Last 4 Digits Collateral/Property
Of Acct No.) Description/Address
Bank of the West (2040) 2017 Winnebago
JPMCB Auto (0207) 2018 Subaru Impreza
Amierican Honda Fin. (8422)) 2019 Honda Pioneer
Freedom Rd Fin. (0997) 2020 Triumph

(k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a)
and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
respect to these creditors upon the filing of the Plan. Debtor’s state law contract rights and defenses
are neither terminated nor abrogated. Because theses secured claims are not provided for under the
Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these
claims .

Creditor (+Last 4 Digits oe Collateral
Of Acct No.) Description/Address

6. LEASES/EXECUTORY CONTRACTS. _As and for adequate protection, the Trustee
shall disburse payments to creditors under leases or executory contracts prior to confirmation of the
Plan, as soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor
has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the secured
creditor/lessor under 11 U.S.C. § 501(c), and no objection to the claim is pending. If Plan
Payments are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 7 of 10

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be
Paid and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes
the following leases/executory contracts and proposes the prompt cure of any prepetition arrearage
as follows. Under 11 U.S. C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full
through the Plan, Debtor will not receive a discharge of personal liability on these claims.

Creditor/Lessor Description of ~ Regular Arrearage and
(+Last 4 digits _ ‘Leased Property Contractual Proposed
Of Acct No.) . Payment Cure

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be
Paid Directly by the Debtor. Debtor assumes the following lease/executory contract claims that
are paid via automatic debit/draft from Debtor’s depository account and are to continue to be paid
directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. ‘The automatic
stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
herein is intended to terminate or abrogate Debtor’s state law contract rights. Because these
leases/executory contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor
will not receive a discharge of personal liability on these claims.

Creditor/Lessor Property/Collateral
(+ Last 4 Digits
Of Acct No.)

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will surrender the
following leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and
1301 (a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan.

Creditor/Lessor Property/Collateral
(+ Last 4 Digits to be Surrendered
of Acct No.)

7. © GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the
above referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan.
The estimated dividend to unsecured creditors shall be no less than $4,140

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 8 of 10

GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
Court.

3, If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise. Property of the estate

(a) _ shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise; or

(b) _X___ shall vest in Debtor upon confirmation of the Plan.

4. The amounts listed for claims in this Plan are based upon Debtor’s best estimate and
belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered by
the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claims. An allowed proof of claim will control, unless the Court orders otherwise.

5, The Debtor may attach a summary or spreadsheet to provide an estimate of
anticipated distributions. The actual distributions may vary. If the summary of
spreadsheet conflicts with this Plan, the provisions of the Plan control prior to
confirmation, after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
due. (However, if Debtor is not required to file tax returns, Debtor shall provide
Trustee with a statement to that effect.) For each tax return that becomes due after
the case is filed, Debtor shall provide a complete copy of the tax return, including
business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 day of filing the return. Unless otherwise ordered,
consented. to by the Trustee, or ordered by the court, Debtor shall turn over to the
Trustee all tax refunds in addition to the Plan Payments. Debtor shall not
instruct the Internal Revenue Service or other taxing agency to apply a refund to the
following year’s tax liability. Debtor shall not spend any refund without first
having obtained the Trustee’s consent or court approval.

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 9 of 10

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this
section are deemed void and are stricken.

Unsecured Creditors: $37.23 (1-20)
$212.23 (21- 36)

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

Higginbotham Law Firm
Attorneys for Debtor(s)

“a? ¢

D.C. Higginbotham, Esquire
Florida Bar #167121

Trent D. Higginbotham, Esquire
Florida Bar #0119203

925 Forest Street

Jacksonville, FL-32204

Phone: (904) 354-6604

FAX: (904) 354-6606

bee DQ Lorton DATED: ( (4 [zee

Debtor (By D.C. Higginbotham/*
Trent D. Higginbotham as Attorney in Fact)

 

 

Debtor (By D.C. Higginbotham/ | DATED:
Trent D. Higginbotham as Attorney in Fact)

 
Case 3:21-bk-00022-JAF Doc4 Filed 01/06/21 Page 10 of 10

 

a POWER OF ATTORNEY

 

FOR FILING AND SIGNING CHAPTER 13 PLANS

   

L, yestte bdelos @ yes _ and , hereby name
and appoint my attormeys, D.C. Higginbotham and Trent D. Higginbotham, or either of them,
whose business address is 925 Forest St., Jacksonville, FL 32204 to be my lawful Attorney-In-
Fact to act for me and sign and file plans, amended plans and modified plans for my Chapter 13

   
 

\

a
Signature
DATE:

 

STATE OF FLORIDA
COUNTY OF > uvel

i

   

Before me the undersigned authority, personally appeared _&-“ ' *' te Dé

and who being first duly sworn, depose(s) and say(s) that

 

he/she/they is the person/people named in the foregoing Power of Attorney; he/she/they has/have
read the same, know(s) the contents thereof and the same are true and correct.
SWORN TO AND SUBSCRIBED before me this

cm ag
“ ~— lors
3 day of Sy PAA EY

 

 

 

NOTARY PUBLIC, State of Florida

 
 
 

  
    
   
   

. TRENT HIGGINBOTHAM
%, Notary Public ~ State of Florida
2 Commission # GG 101962

¢  MyComm. Expires May 7, 2021
Bonded through National Notary Assn,

My Commission Expires:

Personally known , or

 

Produced

as identification.

 
